 1                                                            Hon. Richard A. Jones
 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8

 9   UNITED STATES OF AMERICA,
                                                  No. CR18-132RAJ
10                         Plaintiff,

11          v.                                    ORDER TO SEAL

12   JEVON SHANE GIPSON,

13                         Defendant.

14
         The Court, having considered Defendant’s Motion to Seal Exhibit 1 to his
15
     sentencing memorandum, and the reasons for sealing stated therein, and finding
16
     good cause, now GRANTS the motion (Dkt. #479) and ORDERS that Exhibit 1 to
17
     Defendant’s sentencing memorandum be sealed.
18
         DATED this 24th day of May, 2019.
19

20

21
                                                    A
                                                    The Honorable Richard A. Jones
                                                    United States District Judge
22

23

24

25

26


      ORDER TO SEAL - 1
